Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harang (U.S. Patent Publication 2021/0241175) in view of Yamane (U.S. Patent Publication 2020/0169618).

Regarding claims 1 and 11:
Harang discloses a computer-implemented method and system comprising: receiving an artefact (e.g. paragraph 0038); extracting features from the artefact and populating a vector (Ibid); inputting the vector into a classification model to generate a score (paragraph 0099); and providing the score to a consuming application or process (paragraph 0092).  Further regarding claim 11, Harang also discloses a processor and memory (Abstract, and paragraph 0006).


Regarding claims 2 and 12:	The combination further discloses reducing features in the vector prior to the inputting into the classification model (Yamane, paragraphs 0063-0066).  

Regarding claims 3 and 13:	The combination further discloses wherein the features are reduced using random projection matrices (Yamane, paragraph 0063).  

Regarding claims 4 and 14:	The combination further discloses wherein the features are reduced using principal component analysis (Yamane, paragraph 0066).  

Regarding claims 5 and 15:	The combination further discloses wherein the classification model is a machine learning model trained using a training data set and providing a continuous scale output (Harang, paragraph 0048).  


Regarding claims 8 and 18:	The combination further discloses wherein the time-based oscillation function is made of a combination of simpler periodic functions (Yamane, paragraph 0074).  

Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harang in view of Yamane as applied to claims 1 & 11 above, and further in view of “Managing quarantined and trusted items” (hereinafter, “McAfee”).

Regarding claims 7 and 17:	Technically, Harang is silent regarding preventing access or execution of the artefact when the classification model characterizes the artefact as being malicious.  However, this limitation has long since been known in the art; one non-limiting example is made explicit by McAfee, which confirms that antivirus software products have been able to quarantine infected data items, preventing them from being accessed or executed (McAfee, entire article), and have been doing so long before the instant application.  It would have been immediately obvious prior to the filing date of the instant application to quarantine artifacts identified as malicious by Harang, as this was clearly a known option within the grasp of a person of ordinary skill in the art.  If preventing a .  

Claims 9, 10, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harang in view of Yamane as applied to claims 1 & 11 above, and further in view of Fompeyrine (U.S. Patent Publication 2020/0204412).

Regarding claims 9 and 19:	Neither Harang nor Yamane further disclose wherein the time-based oscillation function is bounded by maximum and minimum values.  However, Fompeyrine discloses a related invention comprising this limitation (paragraph 0056).  It would have been obvious prior to the filing date of the instant application to bound the oscillation function with maximum and minimum values, as doing so helps obfuscate the signals from attackers (Fompeyrine, paragraph 0009).

Regarding claims 10 and 20:	Neither Harang nor Yamane further disclose wherein the time-based oscillation function includes attenuation to bound the magnitude of the generated noise.  However, Fompeyrine discloses a related invention comprising this limitation (paragraph 0057).  It would have been obvious prior to the filing date of the instant application to use attenuation to bound the magnitude of the generated noise, as doing so helps obfuscate the signals from attackers (Fompeyrine, paragraph 0009).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patents 10,379,995 (Walters); 9,690,938 (Saxe); & 9,516,053 (Muddu); and U.S. Patent Publications 2019/0260775 (Bartos) & 2018/0314835 (Dodson).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/26/22